DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 is drawn to one or more memory devices and a computer-readable storage media having instructions, respectively.  It is noted that claim 20 is reasonably interpreted as equating a door lock fault detection system to one or more computer-readable storage media, because the subsequent functional language is entirely encompassed by the instructions stored on the computer-readable storage media and implemented by the one or more processors.  The computer-readable storage media of claim 20 can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media (see Applicant’s specification, Paragraphs [0113-0114]); therefore, fail(s) to fall within a statutory category of invention. Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.  
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yulkowski et al. (U.S. 2011/0016971 A1) in view of Zhang et al. (U.S. 2011/0202227 A1).

Claim 1, Yulkowski teaches:
A building security system of a building (Yulkowski, Fig. 1, Paragraph [0029], The system utilizes at least one door, wherein the door has an access controller 120 that provides access and security for the door (see Yulkowski, Paragraph [0043]).  The monitoring system may be implemented in a building, wherein each entrance to the building includes a door controller (see Yulkowski, Fig. 3, Paragraph [0064]).), the building security system comprising one or more memory devices configured to store instructions that, when executed by one or more processors, cause the one or more processors (Yulkowski, Paragraph [0028], A module includes a processor and memory that execute one or more software or firmware programs.  For example, memory 154 may be used to store a profile, signature or other door operating data (see Yulkowski, Paragraph [0062]).) to: 
receive door lock data collected from one or more sensors for one or more doors (Yulkowski, Fig. 1: 82, Paragraphs [0039-0040], Energy sensor 82 is one example of a sensor that is located at various locations in/on a door for sensing operating conditions of the door.  Because the door 10 is a lockable door (see Yulkowski, Paragraphs [0052-0053]), operating data regarding the door 10 is functionally equivalent to door lock data.) within the building indicating operation of the one or more doors (Yulkowski, Paragraphs [0073-0077], The combination of signatures, indicators, and operation status signals all represent operating conditions of the door and its components.); 
select a first door from the one or more doors of the building for which data is collected (Yulkowski, Paragraph [0087], The system first collects operating signatures of a door, wherein the operating signatures of each door may be the same as other doors if all of the doors are the same.  The door controller may also collect signatures of adjacent doors (see Yulkowski, Paragraph [0088]).); 
identify segments of the data indicating activity of the door (Yulkowski, Paragraph [0089], Operating signatures from the sensor(s) is indicative of the current operating conditions of the door.  The operating signatures of the door represent segments of all of the data collected by the door.); 
apply analysis to the identified segments of the data indicating activity of the door to compute an adjustment for each identified segment of the data (Yulkowski, Paragraph [0089], The system determines whether the operating signature indicates that the stored signatures require adjustments due to wear and tear or if particular components need to be replaced.); 
compute a door status signal for the door based on the computed adjustment for the identified segment of the data (Yulkowski, Paragraph [0090], Door status signals may be generated for each compared component signature.); and 
classify the function of the first door by comparing the combined door status signal to a threshold (Yulkowski, Paragraph [0096], One example includes clearance data 424, wherein “OK” is indicative of detected clearance data being “OK” relative to a threshold clearance data.).
Yulkowski does not specifically teach:
Apply a model to the identified segments of the data indicating activity of the door to compute a probability metric for each identified segment of the data;
compute a combined probability score for the door based on the computed probability metrics for the identified segment of the data;
classify the function of the first door by comparing the combined probability score to a threshold.
Zhang teaches:
Apply a model to the identified segments of the data indicating activity of a component to compute a probability metric for each identified segment of the data (Zhang, Paragraph [0018], An example computed probability metric is shown in TABLE 1, wherein each state of health, 1, 0.5, and 0, have a corresponding probability 0.95, 0.03, and 0.02, respectively.);
compute a combined probability score for the system based on the computed probability metrics for the identified segment of the data (Zhang, Paragraph [0019], TABLE 2 represents combined probability scores for a plurality of components at a plurality of health values under a plurality of fault conditions, which are used to determine the health score of sub-system 32.);
classify the function of the system and components by comparing the combined probability score to a threshold (Zhang, Paragraph [0020], For example, sub-system 32 is considered failed if the probability is more than 0.2 that the sub-system 32 is at the health state of health value 0, which represents total failure.  The system determines the failure probability of sub-system 32 based on probability values of components C2, C3, and C4 (see Zhang, Paragraph [0019]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Yulkowski by integrating the teaching of fault modeling as taught by Zhang.
The motivation would be to enable replacing or repairing of aging components prior to full failure (see Zhang, Paragraph [0020]).

Claim 2, Yulkowski in view of Zhang further teaches:
The system of claim 1, wherein the instructions are configured to cause the one or more processors to classify the first door as normally functioning or malfunctioning by comparing the combined probability score to the threshold (Zhang, Paragraphs [0019-0020], The health values of components C2, C3, and C4 are used to determine if the sub-system 32 is in the state of health value 1, i.e. totally healthy, 0.5, or 0, i.e. totally failed, and the probabilities of each.).

Claim 3, Yulkowski in view of Zhang further teaches:
The system of claim 1, wherein the instructions are configured to cause the one or more processors to combined probability generate an alert indicating that the first door is classified as malfunctioning (Yulkowski, Fig. 7, Paragraphs [0094-0098], One example of a malfunctioning door is if the door has been abused and is incorrectly closing due to the abuse (see Yulkowski, Fig. 7: 430, Paragraph [0098]).) responsive to the combined probability score exceeding the threshold (Zhang, Paragraphs [0019-0020], In the combination of Yulkowski in view of Zhang, the combined probability scores of Zhang are applied to the door components of Yulkowski.), wherein the threshold is computed based on at least one of historical system data or user preferences (Zhang, Paragraph [0020], In the example of a very restrictive criterion, i.e. user preferences, the sub-system 32 is considered failed if the probability is more than 0.2, i.e. the threshold, that the sub-system 32 is at the state of health value 0.).

Claim 5, Yulkowski in view of Zhang further teaches:
The system of claim 3, wherein different doors of the one or more doors of the building for which data is collected have different thresholds for classification as normally functioning or malfunctioning (Yulkowski, Paragraph [0095], It would have been obvious to one of ordinary skill in the art for different types of doors to yield different results on the graphical user interface 410.  In the example of a fire door, fire codes must be met which may not be applicable to non-fire doors (see Yulkowski, Paragraph [0005]).).

Claim 6, Yulkowski in view of Zhang further teaches:
The system of claim 1, wherein the segments of the data indicating activity of the first door comprise door forced open events (Yulkowski, Paragraph [0082], Kicking or heavy forces applied to the door are equivalent to door forced open events.).

Claim 7, Yulkowski in view of Zhang further teaches:
The system of claim 1, wherein the model is a two state model with a first state corresponding to normal functioning behavior of the first door and second state corresponding to malfunctioning behavior of the first door, wherein the model is specific to the selected door (Yulkowski, Paragraphs [0019-0020], Example states include 1, which represents totally healthy, and 0, which represents totally failed.  In the combination of Yulkowski in view of Zhang, the model of Zhang is applied to the door components of Yulkowski.).

Claim 8, Yulkowski in view of Zhang further teaches:
The system of claim 7, wherein the model is a Hidden Markov model (Zhang, Paragraph [0014]).

Claim 9, Yulkowski in view of Zhang further teaches:
The system of claim 1, wherein the door lock data is received from a common database for the one or more doors within the building (Yulkowski, Fig. 4, Paragraph [0066], Component data from the plurality of door controllers may be presented and stored in a central controller 128, which can then be accessed by another central controller 128’.  The central controller 128 is thus functionally equivalent to a common database for one or more doors within the building.), the door lock data from a designated time period (Yulkowski, Paragraph [0042], All generated data, e.g. signatures, are given a date and time.  The system can also designate certain time periods associated with the door 10, e.g. lock-down times (see Yulkowski, Paragraph [0056]).).

Claim 10, Yulkowski in view of Zhang further teaches:
The system of claim 9, wherein the designated time period for which the door lock data was collected is adjustable and selectable by a user (Yulkowski, Paragraph [0056], The central controller 80 can change the various time periods associated with the door 10.  It would have been obvious to one of ordinary skill in the art, at the time of filing, for the time periods to be controllable via selection by a user, e.g. the manufacturer (see Yulkowski, Paragraph [0057]).  Without user input, the central controller 80 may randomly select time periods to change, rendering the doors inoperable for their intended purpose, e.g. guarding entrance.).

Claim 11, Yulkowski teaches:
A method of door lock fault detection (Yulkowski, Fig. 1: 82, Paragraphs [0039-0040], Energy sensor 82 is one example of a sensor that is located at various locations in/on a door for sensing operating conditions of the door.  Because the door 10 is a lockable door (see Yulkowski, Paragraphs [0052-0053]), operating data regarding the door 10 is functionally equivalent to door lock data.), the method comprising: 
receiving door lock data collected from one or more sensors for one or more doors (Yulkowski, Fig. 1: 82, Paragraphs [0039-0040], Energy sensor 82 is one example of a sensor that is located at various locations in/on a door for sensing operating conditions of the door.  Because the door 10 is a lockable door (see Yulkowski, Paragraphs [0052-0053]), operating data regarding the door 10 is functionally equivalent to door lock data.) within the building indicating operation of the one or more doors (Yulkowski, Paragraphs [0073-0077], The combination of signatures, indicators, and operation status signals all represent operating conditions of the door and its components.); 
selecting a period for which the door lock data was collected (Yulkowski, Paragraph [0042], All generated data, e.g. signatures, are given a date and time.  The system can also designate certain time periods associated with the door 10, e.g. lock-down times (see Yulkowski, Paragraph [0056]).); 
selecting a first door from the one or more doors of the building for which data is collected (Yulkowski, Paragraph [0087], The system first collects operating signatures of a door, wherein the operating signatures of each door may be the same as other doors if all of the doors are the same.  The door controller may also collect signatures of adjacent doors (see Yulkowski, Paragraph [0088]).); 
identifying segments of the data indicating activity of the first door (Yulkowski, Paragraph [0089], Operating signatures from the sensor(s) is indicative of the current operating conditions of the door.  The operating signatures of the door represent segments of all of the data collected by the door.); 
applying analysis to the identified segments of the data indicating activity of the first door (Yulkowski, Paragraph [0089], The system determines whether the operating signature indicates that the stored signatures require adjustments due to wear and tear or if particular components need to be replaced.); 
computing an adjustment for each identified segment of the data (Yulkowski, Paragraph [0089], The system determines whether the operating signature indicates that the stored signatures require adjustments due to wear and tear or if particular components need to be replaced.);
computing a door status signal for the first door based on the computed adjustment for each identified segment of the data (Yulkowski, Paragraph [0090], Door status signals may be generated for each compared component signature.), wherein the door status signal indicates normal function or malfunction of the first door (Yulkowski, Fig. 7, Paragraph [0094], Examples of normal function are represented by “OK” and examples of malfunction are “Needs adjustment” or “Service Required: Yes”.); and 
classifying the function of the first door by comparing the door status signal to a threshold (Yulkowski, Paragraph [0096], One example includes clearance data 424, wherein “OK” is indicative of detected clearance data being “OK” relative to a threshold clearance data.).
Yulkowski does not specifically teach:
Applying a generated model to the identified segments of the data indicating activity of the first door; 
computing a probability metric for each identified segment of the data;
computing a combined probability score for the first door based on the computed probability metrics for each identified segment of the data, wherein the combined probability score indicates normal function or malfunction of the first door; and 
classifying the function of the first door by comparing the combined probability score to a threshold.
Zhang teaches:
Apply a model to the identified segments of the data indicating activity of a component to compute a probability metric for each identified segment of the data (Zhang, Paragraph [0018], An example computed probability metric is shown in TABLE 1, wherein each state of health, 1, 0.5, and 0, have a corresponding probability 0.95, 0.03, and 0.02, respectively.);
compute a combined probability score for the system based on the computed probability metrics for the identified segment of the data (Zhang, Paragraph [0019], TABLE 2 represents combined probability scores for a plurality of components at a plurality of health values under a plurality of fault conditions, which are used to determine the health score of sub-system 32.);
classify the function of the system and components by comparing the combined probability score to a threshold (Zhang, Paragraph [0020], For example, sub-system 32 is considered failed if the probability is more than 0.2 that the sub-system 32 is at the health state of health value 0, which represents total failure.  The system determines the failure probability of sub-system 32 based on probability values of components C2, C3, and C4 (see Zhang, Paragraph [0019]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Yulkowski by integrating the teaching of fault modeling as taught by Zhang.
The motivation would be to enable replacing or repairing of aging components prior to full failure (see Zhang, Paragraph [0020]).

Claim 12, Yulkowski in view of Zhang further teaches:
The method of claim 11, further comprising classifying the function of the first door as normally functioning or malfunctioning by comparing the combined probability score to the threshold (Zhang, Paragraphs [0019-0020], The health values of components C2, C3, and C4 are used to determine if the sub-system 32 is in the state of health value 1, i.e. totally healthy, 0.5, or 0, i.e. totally failed, and the probabilities of each.) and generating a maintenance alert for the first door responsive to the combined probability score exceeding the threshold (Yulkowski, Fig. 7: “Service Required: Yes”, In the combination of Yulkowski in view of Zhang, the generated alert in Yulkowski is a result of the applied model in Zhang.).

Claim 13, Yulkowski in view of Zhang further teaches:
The method of claim 11, wherein the threshold is computed based on historical system data or user preferences (Zhang, Paragraph [0020], In the example of a very restrictive criterion, i.e. user preferences, the sub-system 32 is considered failed if the probability is more than 0.2, i.e. the threshold, that the sub-system 32 is at the state of health value 0.).

Claim 14, Yulkowski in view of Zhang further teaches:
The method of claim 13, wherein different doors of the one or more doors of the building for which data is collected have different thresholds for classification as normally functioning or malfunctioning (Yulkowski, Paragraph [0095], It would have been obvious to one of ordinary skill in the art for different types of doors to yield different results on the graphical user interface 410.  In the example of a fire door, fire codes must be met which may not be applicable to non-fire doors (see Yulkowski, Paragraph [0005]).).

	Claim 15, Yulkowski in view of Zhang further teaches:
The method of claim 11, wherein the segments of the data indicating activity of the first door comprise door forced open events (Yulkowski, Paragraph [0082], Kicking or heavy forces applied to the door are equivalent to door forced open events.).

Claim 16, Yulkowski in view of Zhang further teaches:
The method of claim 11, wherein the generated model is a two state model with a first state corresponding to normal functioning behavior of the first door and second state corresponding to malfunctioning behavior of the first door, wherein the generated model is specific to a selected door (Yulkowski, Paragraphs [0019-0020], Example states include 1, which represents totally healthy, and 0, which represents totally failed.  In the combination of Yulkowski in view of Zhang, the model of Zhang is applied to the door components of Yulkowski.).

Claim 17, Yulkowski in view of Zhang further teaches:
The method of claim 16, wherein the generated model is a Hidden Markov Model (Zhang, Paragraph [0014]).

Claim 18, Yulkowski in view of Zhang further teaches:
The method of claim 11, wherein the door lock data is received from an access control system comprising a common database for the one or more doors within the building (Yulkowski, Fig. 4, Paragraph [0066], Component data from the plurality of door controllers may be presented and stored in a central controller 128, which can then be accessed by another central controller 128’.  The central controller 128 is thus functionally equivalent to a common database for one or more doors within the building.), the door lock data from a designated time period (Yulkowski, Paragraph [0042], All generated data, e.g. signatures, are given a date and time.  The system can also designate certain time periods associated with the door 10, e.g. lock-down times (see Yulkowski, Paragraph [0056]).).

Claim 19, Yulkowski in view of Zhang further teaches:
The method of claim 18, wherein the period for which the door lock data was collected is be adjustable and can further be selected by a user (Yulkowski, Paragraph [0056], The central controller 80 can change the various time periods associated with the door 10.  It would have been obvious to one of ordinary skill in the art, at the time of filing, for the time periods to be controllable via selection by a user, e.g. the manufacturer (see Yulkowski, Paragraph [0057]).  Without user input, the central controller 80 may randomly select time periods to change, rendering the doors inoperable for their intended purpose, e.g. guarding entrance.).

Claim 20, Yulkowski teaches:
A door lock fault detection system (Yulkowski, Fig. 1: 82, Paragraphs [0039-0040], Energy sensor 82 is one example of a sensor that is located at various locations in/on a door for sensing operating conditions of the door.  Because the door 10 is a lockable door (see Yulkowski, Paragraphs [0052-0053]), operating data regarding the door 10 is functionally equivalent to door lock data.) comprising: 
one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to implement operations (Yulkowski, Paragraph [0028], A module includes a processor and memory that execute one or more software or firmware programs.  For example, memory 154 may be used to store a profile, signature or other door operating data (see Yulkowski, Paragraph [0062]).) comprising: 
receiving door lock data collected from one or more sensors for one or more doors (Yulkowski, Fig. 1: 82, Paragraphs [0039-0040], Energy sensor 82 is one example of a sensor that is located at various locations in/on a door for sensing operating conditions of the door.  Because the door 10 is a lockable door (see Yulkowski, Paragraphs [0052-0053]), operating data regarding the door 10 is functionally equivalent to door lock data.) within a building indicating operation of the one or more doors (Yulkowski, Paragraphs [0073-0077], The combination of signatures, indicators, and operation status signals all represent operating conditions of the door and its components.); 
selecting a period for which the door lock data was collected (Yulkowski, Paragraph [0087], The system first collects operating signatures of a door, wherein the operating signatures of each door may be the same as other doors if all of the doors are the same.  The door controller may also collect signatures of adjacent doors (see Yulkowski, Paragraph [0088]).); 
selecting a first door from the one or more doors of the building for which data is collected (Yulkowski, Paragraph [0087], The system first collects operating signatures of a door, wherein the operating signatures of each door may be the same as other doors if all of the doors are the same.  The door controller may also collect signatures of adjacent doors (see Yulkowski, Paragraph [0088]).); 
identifying segments of the data indicating activity of the first door (Yulkowski, Paragraph [0089], Operating signatures from the sensor(s) is indicative of the current operating conditions of the door.  The operating signatures of the door represent segments of all of the data collected by the door.); 
applying analysis to the identified segments of the data indicating activity of the first door (Yulkowski, Paragraph [0089], The system determines whether the operating signature indicates that the stored signatures require adjustments due to wear and tear or if particular components need to be replaced.); 
computing an adjustment for each identified segment of the data (Yulkowski, Paragraph [0089], The system determines whether the operating signature indicates that the stored signatures require adjustments due to wear and tear or if particular components need to be replaced.);
computing a door status signal for the first door based on the computed adjustment for each identified segment of the data (Yulkowski, Paragraph [0090], Door status signals may be generated for each compared component signature.), wherein the door status signal indicates normal function or malfunction of the first door (Yulkowski, Fig. 7, Paragraph [0094], Examples of normal function are represented by “OK” and examples of malfunction are “Needs adjustment” or “Service Required: Yes”.); 
classifying the function of the first door by comparing the door status signal to a threshold (Yulkowski, Paragraph [0096], One example includes clearance data 424, wherein “OK” is indicative of detected clearance data being “OK” relative to a threshold clearance data.); and 
generating an alert responsive to the combined door status signal for the first door being above the threshold (Yulkowski, Paragraph [0096], One example includes clearance data 424, wherein “OK” is indicative of detected clearance data being “OK” relative to a threshold clearance data.).
Yulkowski does not specifically teach:
Applying a generated model to the identified segments of the data indicating activity of the first door; 
computing a probability metric for each identified segment of the data; 
computing a combined probability score for the first door based on the computed probability metrics for each identified segment of the data, wherein the combined probability score indicates normal function or malfunction of the door; 
applying a threshold to the combined probability score for the first door to classify the first door as normally functioning responsive to the combined probability score being at or below the threshold and classifying the first door as malfunctioning responsive to the combined probability score being above the threshold; and 
generating an alert responsive to the combined probability score for the first door being above the threshold.
Zhang teaches:
Apply a model to the identified segments of the data indicating activity of a component to compute a probability metric for each identified segment of the data (Zhang, Paragraph [0018], An example computed probability metric is shown in TABLE 1, wherein each state of health, 1, 0.5, and 0, have a corresponding probability 0.95, 0.03, and 0.02, respectively.);
compute a combined probability score for the system based on the computed probability metrics for the identified segment of the data (Zhang, Paragraph [0019], TABLE 2 represents combined probability scores for a plurality of components at a plurality of health values under a plurality of fault conditions, which are used to determine the health score of sub-system 32.);
applying a threshold to the combined probability score for the system to classify the system as normally functioning responsive to the combined probability score being at or below the threshold and classifying the system as malfunctioning responsive to the combined probability score being above the threshold (Zhang, Paragraphs [0019-0020], In the cited example, a threshold of 0.2 indicates that the sub-system 32 may be totally failed with a probability above 0.2 whereas a probability below 0.2 may not be totally failed, i.e. normally functioning.); and
classify the function of the system and components by comparing the combined probability score to a threshold (Zhang, Paragraph [0020], For example, sub-system 32 is considered failed if the probability is more than 0.2 that the sub-system 32 is at the health state of health value 0, which represents total failure.  The system determines the failure probability of sub-system 32 based on probability values of components C2, C3, and C4 (see Zhang, Paragraph [0019]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Yulkowski by integrating the teaching of fault modeling as taught by Zhang.
The motivation would be to enable replacing or repairing of aging components prior to full failure (see Zhang, Paragraph [0020]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yulkowski et al. (U.S. 2011/0016971 A1) in view of Zhang et al. (U.S. 2011/0202227 A1), in view of Eichblatt et al. (U.S. 2006/0106572 A1).

Claim 4, Yulkowski in view of Zhang further teaches:
The system of claim 1 (Yulkowski, Fig. 1).
Yulkowski in view of Zhang does not specifically teach:
Wherein the combined probability score is a mean probability score.
Eichblatt teaches:
An average probability to fail (Eichblatt, Paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Yulkowski in view of Zhang with the teaching of an average probability, as taught by Eichblatt.
The motivation would be to reduce the complexity/amount of calculations, and thus processing power/time
 required, by utilizing statistical analysis to calculate an average probability (see Eichblatt, Paragraph [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683